11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Gertrudez Morales Lopez,                              * From the 35th District
                                                        Court of Brown County,
                                                        Trial Court No. CR16889.

Vs. No. 11-12-00361-CR                                * July 3, 2014

The State of Texas,                                   * Per Curiam Memorandum Opinion
                                                        (Panel consists of: Wright, C.J.,
                                                        Willson, J., and Bailey, J.)

      This court has considered Gertrudez Morales Lopez’s motion to dismiss his
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.